The suit is upon a policy of life insurance. For decision on former appeal, see New York Life Ins. Co. v. Turner, 210 Ala. 197,97 So. 687.
The case went to the jury on pleas of the general issue, a special plea setting up a breach of the suicide clause, and plea of tender of return premiums due under the terms of that clause.
There was no error in admitting, as evidence of notice of death, the claimant's statement in form provided by the insurer. It was not objectionable on the ground that it appeared on the face of the paper to be only a part of proofs of death, along with other statements called for therein. Under the issues, the burden was on plaintiff merely to show notice of death. If a defense is predicated upon failure or refusal to furnish proof in form or substance as stipulated in the policy, it must be by special plea. Manhattan *Page 288 
Life Ins. Co. v. Verneuille, 156 Ala. 592, 598, 47 So. 72.
The other proofs referred to were later offered, and defendant had the benefit of the disclosures therein touching the cause of death, and error, if any, in admitting same by piecemeal, was harmless.
Again, it is without dispute that the insurer took notice of the claim, proceeded to pass upon it without objection to the sufficiency of proof, and offered to pay the amount admitted to be due in case of death by suicide. This was a waiver of any question of form of proof. Fire Insurance Cos. v. Felrath,77 Ala. 194, 54 Am. Rep. 58; Commercial Fire Ins. Co. v. Allen,80 Ala. 571, 1 So. 202; Capital City Ins. Co. v. Caldwell Bros.,95 Ala. 77, 10 So. 355.
In all events, the plaintiff was entitled to recover under the terms of the policy the amount of premiums paid by the insured. If, under the undisputed evidence, this was the limit of the amount recoverable, an affirmative charge directing a general verdict for defendant was at least misleading, and its refusal not reversible error. The charge should direct a special verdict for defendant on its plea of tender, or that plaintiff was entitled to recover no more than the amount of premiums paid, in case the plea of tender was not sustained.
But, aside from the form of the instructions requested, the evidence made a case for the jury upon the plea of self-destruction. It was so held on former appeal. We have compared the testimony in the two records, and find no substantial difference in the quantum or character of evidence on that issue. We adhere to that view upon a careful review of the evidence now presented.
A graver question is presented upon the motion for new trial upon the ground that the verdict was opposed to the weight of the evidence on the plea of suicide. We have made a careful study of the evidence in the record, in connection with briefs of counsel, and in the light of the presumptions to be indulged in reviewing the verdict of a jury upon circumstantial evidence not wholly free from conflict. The question is not free from difficulty.
An adequate review of the evidence would unduly extend this decision, with no good result. Without evidence of insanity, the presumption is against the intentional taking of one's own life. We have held this a presumption of fact, rather than of law. The law, however, treats the presumption as an evidential fact as in case of the presumption of innocence of crime. A recognized basis of the presumption is that suicide is esteemed criminal in law. All such presumptions rest primarily upon common knowledge of the impulses and normal conduct of men. The love of life is an inherent natural desire. To voluntarily take one's own life is to run counter to every natural sane impulse. When suspected we naturally look for some abnormal state or condition of mind leading to an act so desperate.
It is often stated in the books that to overcome the presumption the evidence must be clear and satisfactory. We have approved the rule of only one measure of proof in civil cases, viz. the reasonable satisfaction of the jury. When a presumption is to be overcome, the jury, giving due weight to the presumption in the light of judgment and experience, and in connection with the whole evidence, must be reasonably satisfied. This rule is applicable here. Sovereign Camp, W. O. W., v. Dennis, 17 Ala. App. 642, 87 So. 616; Ex parte Sovereign Camp, W. O. W., 205 Ala. 316, 87 So. 620; 2 Bacon Life 
Accident Ins. §§ 438, 439; 14 R. C. L. § 417, p. 1237.
The presumption against suicide is not overcome by the verdict of a coroner's jury and an admission in the proofs of death submitted to the insurer is not conclusive. 25 Cyc. 930.
The strong presumption indulged in favor of the verdict of a jury upon oral testimony of witnesses, seen and heard by them, followed by the decision of the trial judge refusing to disturb the verdict, has been so clearly stated, with the grounds thereof, in the leading case of Cobb v. Malone, 92 Ala. 630,9 So. 738, that nothing needs to be added
In the cause before us the finding against suicide is supported by the verdicts of two juries on separate trials, and sustained after two hearings by the trial judge. The presumption is cumulative in such case. Nashville, C.  St. L. Ry. Co. v. Crosby, 194 Ala. 338, 350, 351, 70 So. 7; Southern R. Co. v. Morgan, 178 Ala. 591, 59 So. 432.
Taking the evidence in this record, it is strongly persuasive that the deceased came to his death from carbolic acid poison taken with suicidal intent. This was clearly the accepted view at the time of his death. It is supported by circumstances surrounding his death and some antecedent facts. But, as against this, there is evidence, not subject to serious doubt, that deceased had been using carbolic acid for toothache, and bought it for that ostensible purpose. The presence of burns on the lips, tongue, and gums may be accounted for by use of it as a local application for toothache. The direct evidence of Dr. Rudder and Dr. Alman and the druggist, Pruitt, that examination was made of the throat, and no evidence of carbolic acid burns there found, but that all such burns were on anterior portions of the mouth, presented a real substantial issue. The expressed opinion that the death was due to poison or heart failure, with some evidence indicating a predisposition toward the latter ailment, and evidence by plaintiff, though belated, showing symptoms of high blood pressure, afford further matters of debate. The reliability *Page 289 
of the witnesses, as tested by their manner and personal appearance, and any variance from statements of first impression, could not fail to become an inquiry in the minds of the jury. In view of the presumptions, we should indulge in the matter, and the fact that it is strictly a jury question, we will not disturb the verdict.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.